DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 8, 13, 14, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15 and 16 of U.S. Patent No. 11,263,041. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 8 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 and15 of copending Application No. 16/838,690. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Pub 20200019444) (hereafter Rao) in view of Xia (Pub 20210117241).

As per claim 1, Rao teaches:
A virtualized computing system, comprising: 
a host cluster having a virtualization layer executing on hardware platforms of hosts, the virtualization layer supporting execution of virtual machines (VMs), the VMs including pod VMs and native VMs, the pod VMs including container engines supporting execution of containers in the pod VMs, the native VMs including applications executing on guest operating systems; and ([Paragraph 25], Three computers that implement a cluster of nodes are shown also connected to the network. These computers are Host 1 120, Host 2 130, and Host N 150. Host 1 120, Host 2 130, and Host N 150 are computer systems (host machines) which may include thereon one or more containers, one or more virtual machines (VMs), or one or more native applications. These host machines are typically self-sufficient, including a processor (or multiple processors), memory, and instructions thereon. Host 1 120, Host 2 130, and Host N 150 are each computers that together implement a cluster.  [Paragraph 29], Alternatively, a host can include a plurality of such, like in the example of Host 2. In some cases, instances of the container, virtual machine, or native application may be replicated on more than one host. This is shown here as first instances of Container 1 122, Container 2 124, and Container 3 126 on Host 1 120, and second instances of each are Container 1 138, Container 2 142, and Container 3 144 on Host 2. In addition, first instances of VM 2 132 and VM 1 134 are on Host 2 130, and second instances of VM 2 154 and VM 1 152 are on Host N 150.  [Paragraph 28], Host N includes instances of four virtual machines: VM 2 154, VM 1 152, VM 3 156, and VM 4 158. A virtual machine (VM) is an operating system or application environment that is installed as software, which imitates dedicated hardware. The virtual machine imitates the dedicated hardware, providing the end user with the same experience on the virtual machine as they would have on dedicated hardware.  [Paragraph 30], The cluster in the example is managed by cluster load balancer system 102. System 102 may use one or more programs to deploy, scale, and manage machines and software in the cluster as an orchestration environment. Non-limiting examples of such programs/systems are Kubernetes, Apache Hadoop, and Docker. Applications operating on such a system can include database application such as Oracle database systems utilizing structured query language (SQL) databases. Note that the terms “KUBERNETES”, “ORACLE”, “APACHE”, “HADOOP”, and “DOCKER””…)
an orchestration control plane integrated with the virtualization layer, the orchestration control plane including a master server having a pod VM controller to manage lifecycles of the pod VMs and a native VM controller to manage lifecycles of the native VMs. ([Paragraph 30], The cluster in the example is managed by cluster load balancer system 102. System 102 may use one or more programs to deploy, scale, and manage machines and software in the cluster as an orchestration environment. Non-limiting examples of such programs/systems are Kubernetes, Apache Hadoop, and Docker. Applications operating on such a system can include database application such as Oracle database systems utilizing structured query language (SQL) databases. Note that the terms “KUBERNETES”, “ORACLE”, “APACHE”, “HADOOP”, and “DOCKER””… [Paragraph 39], Cluster 340 further includes a resource manager 356. This module is present on a database cluster acting as a master node to coordinate with role nodes (e.g., 360).  [Paragraph 29], Alternatively, a host can include a plurality of such, like in the example of Host 2. In some cases, instances of the container, virtual machine, or native application may be replicated on more than one host. This is shown here as first instances of Container 1 122, Container 2 124, and Container 3 126 on Host 1 120, and second instances of each are Container 1 138, Container 2 142, and Container 3 144 on Host 2. In addition, first instances of VM 2 132 and VM 1 134 are on Host 2 130, and second instances of VM 2 154 and VM 1 152 are on Host N 150.)
Although Rao teaches containerization (i.e. Kubernetes) and lifecycle (i.e. scaling).  
Rao does not explicitly disclose pod VMs and managing of lifecycle.
Xia teaches pod VMs and managing of lifecycle. ([Paragraph 78], Therefore, containerized applications created on Kubernetes can run on physical machines, virtual machines, or enterprise private clouds, and can also be hosted on public clouds. Kubernetes also features automation, self-scaling up/down, self-diagnosis, and easy upgrade. Based on Docker technologies, Kubernetes provides a series of complete functions such as deployment and running, resource scheduling, service discovery, and dynamic scaling for containerized applications. As shown in FIG. 2, a Kubernetes system includes a master node (Master) and a group of worker nodes (Node). The master node is a cluster master node on which a group of cluster management-related processes are run. The master node is responsible for management and control for a whole cluster, to implement container management. The worker node is a service node on which a pod (Pod) runs in the Kubernetes system, and is a host on which the pod runs. One pod (Pod) may include one container or a plurality of related containers. The pod is a smallest unit for creation, scheduling, management in the Kubernetes system. Containers included in the pod run on a same host, and use a same network namespace and a same internet protocol (IP) address. The pod provides higher-level abstract than a container, so that deployment and management are more flexible. [Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level.  [Paragraph 91], For different network functions (for example, a VNF and a containerized VNF), the VNFM, as a node that gathers all management for a lifecycle of a VNF instance, dispatches a command for managing a lifecycle of a CaaS to the CaaS manager, or the VNFM terminates the lifecycle of a CaaS. The VNFM further initiates, to a VIM, a process of allocating a VM-based virtual resource required for managing a lifecycle of a VNF instance.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Rao wherein container(s) and native VMs execute within a cluster environment and controller (i.e. master server) manages lifecycles of container and native VMs, into teachings of Xia wherein master node manages (i.e. lifecycle) resources of clusters which includes pod VMs/containers/non-container VMs because this would enhance the teachings of Rao wherein by implementing pod VMs which includes container(s), it allows flexible deployment and management of cluster resources.

As per claim 2, rejection of claim 1 is incorporated:
Rao teaches wherein the applications in the native VMs are non-containerized. ([Paragraph 28], Host N includes instances of four virtual machines: VM 2 154, VM 1 152, VM 3 156, and VM 4 158. A virtual machine (VM) is an operating system or application environment that is installed as software, which imitates dedicated hardware. The virtual machine imitates the dedicated hardware, providing the end user with the same experience on the virtual machine as they would have on dedicated hardware.)
Xia also teaches ([Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level.)

As per claim 3, rejection of claim 1 is incorporated:
Xia teaches wherein the master server includes an application programming interface (API) server, and wherein the API server includes custom APIs to manage objects monitored by the native VM controller. ([Paragraph 78], Therefore, containerized applications created on Kubernetes can run on physical machines, virtual machines, or enterprise private clouds, and can also be hosted on public clouds. Kubernetes also features automation, self-scaling up/down, self-diagnosis, and easy upgrade. Based on Docker technologies, Kubernetes provides a series of complete functions such as deployment and running, resource scheduling, service discovery, and dynamic scaling for containerized applications. As shown in FIG. 2, a Kubernetes system includes a master node (Master) and a group of worker nodes (Node). The master node is a cluster master node on which a group of cluster management-related processes are run. The master node is responsible for management and control for a whole cluster, to implement container management. The worker node is a service node on which a pod (Pod) runs in the Kubernetes system, and is a host on which the pod runs. One pod (Pod) may include one container or a plurality of related containers. The pod is a smallest unit for creation, scheduling, management in the Kubernetes system. Containers included in the pod run on a same host, and use a same network namespace and a same internet protocol (IP) address. The pod provides higher-level abstract than a container, so that deployment and management are more flexible. [Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level.  [Paragraph 85], It should be noted that the common service or the dedicated service at the PaaS layer may be included in a VNFC. The common service, the dedicated service, and a container application constitute a VNF in a multi-vendor interoperability scenario. The CaaS is located at the bottom of the PaaS layer. The CaaS integrates service capabilities of the PaaS layer and the IaaS layer and is abstracted as a platform service at the PaaS layer based on container resource management at the IaaS layer. The CaaS is different from other services at the PaaS layer. The CaaS may be separated from the VNF and is used as an independent manageable object, and may be invoked by container applications or VNFs of different vendors through a standardized application programming interface (application programming interface, API… [Paragraph 68], The virtualised infrastructure manager (VIM) is mainly responsible for managing (including reserving and allocating) hardware resources and virtualised resources at an infrastructure layer, monitoring statuses of the virtualised resources…)
Rao also teaches ([Paragraph 29], Alternatively, a host can include a plurality of such, like in the example of Host 2. In some cases, instances of the container, virtual machine, or native application may be replicated on more than one host. This is shown here as first instances of Container 1 122, Container 2 124, and Container 3 126 on Host 1 120, and second instances of each are Container 1 138, Container 2 142, and Container 3 144 on Host 2. In addition, first instances of VM 2 132 and VM 1 134 are on Host 2 130, and second instances of VM 2 154 and VM 1 152 are on Host N 150.  [Paragraph 41], Job profile database 382 is connected to network 104. This database stores historical data on time required to complete recurring jobs. It may use a job identifier to track jobs in association with time…. [Paragraph 30], The cluster in the example is managed by cluster load balancer system 102. System 102 may use one or more programs to deploy, scale, and manage machines and software in the cluster as an orchestration environment. Non-limiting examples of such programs/systems are Kubernetes, Apache Hadoop, and Docker. Applications operating on such a system can include database application such as Oracle database systems utilizing structured query language (SQL) databases. Note that the terms “KUBERNETES”, “ORACLE”, “APACHE”, “HADOOP”, and “DOCKER””… [Paragraph 39], Cluster 340 further includes a resource manager 356. This module is present on a database cluster acting as a master node to coordinate with role nodes (e.g., 360).)

As per claim 7, rejection of claim 1 is incorporated:
Xia teaches wherein the native VM controller in the master server is configured to communicate with a controller in the virtualization layer to provide decoupled information to the native VM. ([Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level. [Paragraph 78], Therefore, containerized applications created on Kubernetes can run on physical machines, virtual machines, or enterprise private clouds, and can also be hosted on public clouds. Kubernetes also features automation, self-scaling up/down, self-diagnosis, and easy upgrade. Based on Docker technologies, Kubernetes provides a series of complete functions such as deployment and running, resource scheduling, service discovery, and dynamic scaling for containerized applications. As shown in FIG. 2, a Kubernetes system includes a master node (Master) and a group of worker nodes (Node). The master node is a cluster master node on which a group of cluster management-related processes are run. The master node is responsible for management and control for a whole cluster, to implement container management. The worker node is a service node on which a pod (Pod) runs in the Kubernetes system, and is a host on which the pod runs. One pod (Pod) may include one container or a plurality of related containers. The pod is a smallest unit for creation, scheduling, management in the Kubernetes system. Containers included in the pod run on a same host, and use a same network namespace and a same internet protocol (IP) address. The pod provides higher-level abstract than a container, so that deployment and management are more flexible.  [Paragraph 3], Network functions virtualisation (NFV) provides a brand-new approach to design, deploy, and manage network services (NS). The NFV technology decouples software from hardware for implementation of some telecom network functions in a general-purpose server, a general-purpose switch, and a general-purpose memory, so that the NSs can be quickly and efficiently deployed. The NFV requires a large quantity of virtualised resources, and therefore, high-level software management, which is referred to as orchestration in the industry, is required. Network function virtualisation management and orchestration (NFV MANO) is an architectural framework used to perform management and coordination on a virtualised network function (VNF) and other software components.)

Claim(s) 4-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Xia and further in view of Fu et al. (Pub 20210224093) (hereafter Fu).

As per claim 4, rejection of claim 3 is incorporated:
Xia teaches wherein the objects include VM objects for the native VMs and VM image objects for VM images of the applications executing on the guest operating systems. ([Paragraph 85], It should be noted that the common service or the dedicated service at the PaaS layer may be included in a VNFC. The common service, the dedicated service, and a container application constitute a VNF in a multi-vendor interoperability scenario. The CaaS is located at the bottom of the PaaS layer. The CaaS integrates service capabilities of the PaaS layer and the IaaS layer and is abstracted as a platform service at the PaaS layer based on container resource management at the IaaS layer. The CaaS is different from other services at the PaaS layer. The CaaS may be separated from the VNF and is used as an independent manageable object, and may be invoked by container applications or VNFs of different vendors through a standardized application programming interface (application programming interface, API.  [Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level.)
Although Xia discloses objects used for building VNF VM instance(s).
Rao and Xia does not explicitly disclose VM image objects for VM images of the applications executing on the guest operating systems.
Fu teaches VM image objects for VM images of the applications executing on the guest operating systems. ([Paragraph 47], The components associated with each layer of cluster profile 104 may be selected and configured by a user (e.g. through a Graphical User Interface (GUI)) using cluster profile layer selection menu 102, and the components selected and/or configured may be stored in file such as a JavaScript Object Notation (JSON) file, a Yet Another Meta Language (YAML) file, an XML file, and/or any other appropriate domain specific language file. As shown in FIG. 1A, each layer may be customizable thus providing additional flexibility. For example, cluster profile layer selection menu 102 may provide a plurality of layer packs where each layer pack is associated with a corresponding layer (e.g. default or custom). A layer pack may comprise various cluster profile components that may be associated (either by a provider or a user) with the corresponding layer (e.g. for selection). A GUI may facilitate selection and/or configuration of components associated with a corresponding layer pack. For each layer, cluster profile layer selection menu 102 may facilitate selection of the corresponding available layer components or implementation choices or “Packs”. Packs represent available implementation choices for a corresponding layer. In some embodiments, (a) packs may be built and managed by providers and/or system operators (which are referred to herein as “default packs”), and/or (b) users may define, build and manage packs (which are referred to herein as “custom packs”). User selection of pack components/implementations may be facilitated by cluster profile layer selection menu 102, which may be provided using a GUI. In some embodiments, a user may build the cluster profile by selecting implementations associated with a layers and packs. In some embodiments, based on the selection, the system may automatically include configuration parameters (such as version numbers, image location etc.), and also facilitate inclusion of any additional user defined parameters. In addition, the system may also support orchestration, deployment, and management of a composed system based on the cluster profile (e. g cluster profile 104).)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Rao and Xia wherein container(s) and native VMs execute within a cluster environment, controller (i.e. master server) manages lifecycles of container and native VMs, into teachings of Fu wherein objects include VM objects for VM images of the applications executing of the guest operating system, because this would enhance the teachings of Rao and Xia wherein by providing GUI to facilitate selection/customization/configuration of components, dynamic parameters can be generated to locate various files/images/version to orchestrate the deployment based on user selection.

As per claim 5, rejection of claim 3 is incorporated:
Xia teaches wherein the objects include VM service objects for exposing network services of the native VMs. ([Paragraph 85], It should be noted that the common service or the dedicated service at the PaaS layer may be included in a VNFC. The common service, the dedicated service, and a container application constitute a VNF in a multi-vendor interoperability scenario. The CaaS is located at the bottom of the PaaS layer. The CaaS integrates service capabilities of the PaaS layer and the IaaS layer and is abstracted as a platform service at the PaaS layer based on container resource management at the IaaS layer. The CaaS is different from other services at the PaaS layer. The CaaS may be separated from the VNF and is used as an independent manageable object, and may be invoked by container applications or VNFs of different vendors through a standardized application programming interface (application programming interface, API.  [Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level.)
Fu also teaches ([Paragraph 51], Networking layer 120 pack in cluster profile layer selection menu 102 may include network fabric implementations such as Calico, kubernetes Container Network Interface (CNI) plugins (e.g. Flannel, WeaveNet, Contiv), etc. Networking layer pack 120 may also include helm chart based network fabric implementations such as a “Calico-chart” (e.g. Calico-chart 4 122, as shown in FIG. 1A).)

As per claim 6, rejection of claim 3 is incorporated:
Xia teaches wherein the objects include virtual network resource objects for representing networks consumed by the native VMs. ([Paragraph 85], It should be noted that the common service or the dedicated service at the PaaS layer may be included in a VNFC. The common service, the dedicated service, and a container application constitute a VNF in a multi-vendor interoperability scenario. The CaaS is located at the bottom of the PaaS layer. The CaaS integrates service capabilities of the PaaS layer and the IaaS layer and is abstracted as a platform service at the PaaS layer based on container resource management at the IaaS layer. The CaaS is different from other services at the PaaS layer. The CaaS may be separated from the VNF and is used as an independent manageable object, and may be invoked by container applications or VNFs of different vendors through a standardized application programming interface (application programming interface, API.  [Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level.  [Paragraph 64], The VNF manager can manage a lifecycle of a VNF. The VIM can control and manage an NFV infrastructure, including compute resources, storage resources, network resources, and the like. To enable the NFV MANO to work effectively, the NFV MANO needs to be integrated with an application programming interface (API) in an existing system, to use technologies of a plurality of vendors across a plurality of network domains. Likewise, interoperations between the NFV MANO system and an operations support system (OSS) and a business support system (BSS) also need to be implemented.  [Paragraph 14], In an existing NFV MANO system, a VNFM and a VIM respectively manage a lifecycle of a VNF and a virtual resource required by the VNF.)
Fu also teaches ([Paragraph 51], Networking layer 120 pack in cluster profile layer selection menu 102 may include network fabric implementations such as Calico, kubernetes Container Network Interface (CNI) plugins (e.g. Flannel, WeaveNet, Contiv), etc. Networking layer pack 120 may also include helm chart based network fabric implementations such as a “Calico-chart” (e.g. Calico-chart 4 122, as shown in FIG. 1A).)

As per claim 8, Rao teaches:
A method of application orchestration in a virtualized computing system including a host cluster having a virtualization layer directly executing on hardware platforms of hosts, the virtualization layer supporting execution of virtual machines (VMs), the virtualization layer integrated with an orchestration control plane, the method comprising: 
receiving, at a master server of the orchestration control plane, specification data for an application; and ([Paragraph 25], Three computers that implement a cluster of nodes are shown also connected to the network. These computers are Host 1 120, Host 2 130, and Host N 150. Host 1 120, Host 2 130, and Host N 150 are computer systems (host machines) which may include thereon one or more containers, one or more virtual machines (VMs), or one or more native applications. These host machines are typically self-sufficient, including a processor (or multiple processors), memory, and instructions thereon. Host 1 120, Host 2 130, and Host N 150 are each computers that together implement a cluster.  [Paragraph 29], Alternatively, a host can include a plurality of such, like in the example of Host 2. In some cases, instances of the container, virtual machine, or native application may be replicated on more than one host. This is shown here as first instances of Container 1 122, Container 2 124, and Container 3 126 on Host 1 120, and second instances of each are Container 1 138, Container 2 142, and Container 3 144 on Host 2. In addition, first instances of VM 2 132 and VM 1 134 are on Host 2 130, and second instances of VM 2 154 and VM 1 152 are on Host N 150.  [Paragraph 28], Host N includes instances of four virtual machines: VM 2 154, VM 1 152, VM 3 156, and VM 4 158. A virtual machine (VM) is an operating system or application environment that is installed as software, which imitates dedicated hardware. The virtual machine imitates the dedicated hardware, providing the end user with the same experience on the virtual machine as they would have on dedicated hardware.  [Paragraph 30], The cluster in the example is managed by cluster load balancer system 102. System 102 may use one or more programs to deploy, scale, and manage machines and software in the cluster as an orchestration environment. Non-limiting examples of such programs/systems are Kubernetes, Apache Hadoop, and Docker. Applications operating on such a system can include database application such as Oracle database systems utilizing structured query language (SQL) databases. Note that the terms “KUBERNETES”, “ORACLE”, “APACHE”, “HADOOP”, and “DOCKER””…  [Paragraph 2], Load balancing involves techniques for distributing incoming computer jobs or tasks across a group of distributed nodes, such as implemented in a server farm or server pool. Modern enterprise-level applications service many thousands of concurrent requests from users or clients and need to process these requests in a fast and reliable manner. In order to scale to meet the demand, modern computing best practices generally require adding more servers. Each server may then in turn operate one or more native applications, virtual machines, and/or containerized environments to implement the desired functionality.  [Paragraph 38], Cluster 340 and cluster 360 have a job management module 342 and job management module 362 respectively. Each of these is a service that allocates resources for jobs. Cluster 340 and cluster 360 have connection listener module 358 and connection listener module 376, respectively. These are modules to facilitate communication with system 102. Cluster 340 and cluster 360 have job profile daemon 344 and job profile daemon 364, respectively. These provide estimates on time remaining for each job. Cluster 340 and cluster 360 have service resource daemon 346 and service resource daemon 366, respectively. These provide resource utilization information for each job (memory, CPU, number of processes, etc.).)
deploying, based on the specification data, the application to a native VM of the VMs, the native VM executing on the virtualization layer in parallel with pod VMs, the pod VMs including container engines supporting execution of containers in the pod VMs. ([Paragraph 30], The cluster in the example is managed by cluster load balancer system 102. System 102 may use one or more programs to deploy, scale, and manage machines and software in the cluster as an orchestration environment. Non-limiting examples of such programs/systems are Kubernetes, Apache Hadoop, and Docker. Applications operating on such a system can include database application such as Oracle database systems utilizing structured query language (SQL) databases. Note that the terms “KUBERNETES”, “ORACLE”, “APACHE”, “HADOOP”, and “DOCKER” may each be subject to trademark rights in various jurisdictions throughout the world. Each is used here only in reference to the products or services properly denominated by the mark to the extent that such trademark rights may exist.  [Paragraph 29], hosts can include only a single type of environment, such as containers, virtual machines, or native applications. Alternatively, a host can include a plurality of such, like in the example of Host 2. In some cases, instances of the container, virtual machine, or native application may be replicated on more than one host. This is shown here as first instances of Container 1 122, Container 2 124, and Container 3 126 on Host 1 120, and second instances of each are Container 1 138, Container 2 142, and Container 3 144 on Host 2. In addition, first instances of VM 2 132 and VM 1 134 are on Host 2 130, and second instances of VM 2 154 and VM 1 152 are on Host N 150.)
Although Rao teaches containerization (i.e. Kubernetes), deploying in parallel/concurrent execution.
Rao does not explicitly disclose pod VMs.
Xia teaches pod VMs and also teaches native VM (i.e. non-containerized VM) ([Paragraph 78], Therefore, containerized applications created on Kubernetes can run on physical machines, virtual machines, or enterprise private clouds, and can also be hosted on public clouds. Kubernetes also features automation, self-scaling up/down, self-diagnosis, and easy upgrade. Based on Docker technologies, Kubernetes provides a series of complete functions such as deployment and running, resource scheduling, service discovery, and dynamic scaling for containerized applications. As shown in FIG. 2, a Kubernetes system includes a master node (Master) and a group of worker nodes (Node). The master node is a cluster master node on which a group of cluster management-related processes are run. The master node is responsible for management and control for a whole cluster, to implement container management. The worker node is a service node on which a pod (Pod) runs in the Kubernetes system, and is a host on which the pod runs. One pod (Pod) may include one container or a plurality of related containers. The pod is a smallest unit for creation, scheduling, management in the Kubernetes system. Containers included in the pod run on a same host, and use a same network namespace and a same internet protocol (IP) address. The pod provides higher-level abstract than a container, so that deployment and management are more flexible. [Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level.  [Paragraph 91], For different network functions (for example, a VNF and a containerized VNF), the VNFM, as a node that gathers all management for a lifecycle of a VNF instance, dispatches a command for managing a lifecycle of a CaaS to the CaaS manager, or the VNFM terminates the lifecycle of a CaaS. The VNFM further initiates, to a VIM, a process of allocating a VM-based virtual resource required for managing a lifecycle of a VNF instance.  [Paragraph 91], FIG. 5 shows an example of creating a container service by using a container service management method according to this application. Specifically, a CaaS manager and an NFV MANO system are both deployed in an operator's central DC. A VNF and a containerized VNF are deployed in a same DC. The CaaS manager uses a VNFM as an anchor entity to access the NFV MANO system. For different network functions (for example, a VNF and a containerized VNF), the VNFM, as a node that gathers all management for a lifecycle of a VNF instance, dispatches a command for managing a lifecycle of a CaaS to the CaaS manager, or the VNFM terminates the lifecycle of a CaaS. The VNFM further initiates, to a VIM, a process of allocating a VM-based virtual resource required for managing a lifecycle of a VNF instance.  [Paragraph 66], The network functions virtualisation orchestrator (NFVO) is configured to manage and process a network service descriptor (NSD) and a virtual network function forwarding graph (VNFFG), manage a lifecycle of a network service, and collaborate with a virtualised network function manager (VNFM), to manage a lifecycle of a virtualised network function (VNF) and provide a global view of virtual resources.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Rao wherein container(s) and native VMs execute within a cluster environment and controller (i.e. master server) manages lifecycles of container and native VMs, into teachings of Xia wherein master node manages resources of clusters which includes pod VMs/containers/non-container VMs (i.e. native VMs) because this would enhance the teachings of Rao wherein by deploying pod VMs which includes container(s) and application deployed with native VMs in parallel, it allows faster flexible deployment and management of cluster resources.
However, Rao and Xia do not explicitly disclose specification data for application.
Fu teaches specification data for application ([Paragraph 47], The components associated with each layer of cluster profile 104 may be selected and configured by a user (e.g. through a Graphical User Interface (GUI)) using cluster profile layer selection menu 102, and the components selected and/or configured may be stored in file such as a JavaScript Object Notation (JSON) file, a Yet Another Meta Language (YAML) file, an XML file, and/or any other appropriate domain specific language file. As shown in FIG. 1A, each layer may be customizable thus providing additional flexibility. For example, cluster profile layer selection menu 102 may provide a plurality of layer packs where each layer pack is associated with a corresponding layer (e.g. default or custom). A layer pack may comprise various cluster profile components that may be associated (either by a provider or a user) with the corresponding layer (e.g. for selection). A GUI may facilitate selection and/or configuration of components associated with a corresponding layer pack. For each layer, cluster profile layer selection menu 102 may facilitate selection of the corresponding available layer components or implementation choices or “Packs”. Packs represent available implementation choices for a corresponding layer. In some embodiments, (a) packs may be built and managed by providers and/or system operators (which are referred to herein as “default packs”), and/or (b) users may define, build and manage packs (which are referred to herein as “custom packs”). User selection of pack components/implementations may be facilitated by cluster profile layer selection menu 102, which may be provided using a GUI. In some embodiments, a user may build the cluster profile by selecting implementations associated with a layers and packs. In some embodiments, based on the selection, the system may automatically include configuration parameters (such as version numbers, image location etc.), and also facilitate inclusion of any additional user defined parameters. In addition, the system may also support orchestration, deployment, and management of a composed system based on the cluster profile (e. g cluster profile 104).)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Rao and Xia wherein container(s) and native VMs execute within a cluster environment, controller (i.e. master server) manages lifecycles of container and native VMs, into teachings of Fu wherein objects include VM objects for VM images of the applications executing of the guest operating system, because this would enhance the teachings of Rao and Xia wherein by providing GUI to facilitate specification data (i.e. selection/customization/configuration of components), dynamic parameters can be generated to locate various files/images/version to orchestrate the deployment based on user selection.

As per claim 9, rejection of claim 8 is incorporated:
Fu teaches wherein the specification data specifies a VM resource referencing a VM image resource for a VM image of software executing in the native VM. ([Paragraph 47], The components associated with each layer of cluster profile 104 may be selected and configured by a user (e.g. through a Graphical User Interface (GUI)) using cluster profile layer selection menu 102, and the components selected and/or configured may be stored in file such as a JavaScript Object Notation (JSON) file, a Yet Another Meta Language (YAML) file, an XML file, and/or any other appropriate domain specific language file. As shown in FIG. 1A, each layer may be customizable thus providing additional flexibility. For example, cluster profile layer selection menu 102 may provide a plurality of layer packs where each layer pack is associated with a corresponding layer (e.g. default or custom). A layer pack may comprise various cluster profile components that may be associated (either by a provider or a user) with the corresponding layer (e.g. for selection). A GUI may facilitate selection and/or configuration of components associated with a corresponding layer pack. For each layer, cluster profile layer selection menu 102 may facilitate selection of the corresponding available layer components or implementation choices or “Packs”. Packs represent available implementation choices for a corresponding layer. In some embodiments, (a) packs may be built and managed by providers and/or system operators (which are referred to herein as “default packs”), and/or (b) users may define, build and manage packs (which are referred to herein as “custom packs”). User selection of pack components/implementations may be facilitated by cluster profile layer selection menu 102, which may be provided using a GUI. In some embodiments, a user may build the cluster profile by selecting implementations associated with a layers and packs. In some embodiments, based on the selection, the system may automatically include configuration parameters (such as version numbers, image location etc.), and also facilitate inclusion of any additional user defined parameters. In addition, the system may also support orchestration, deployment, and management of a composed system based on the cluster profile (e. g cluster profile 104).)
Rao and Xia both discloses native VM (i.e. non-container VM).

As per claim 10, rejection of claim 8 is incorporated:
Fu teaches wherein the specification data specifies a VM resource referencing a VM profile resource having attributes of the native VM. ([Paragraph 47], The components associated with each layer of cluster profile 104 may be selected and configured by a user (e.g. through a Graphical User Interface (GUI)) using cluster profile layer selection menu 102, and the components selected and/or configured may be stored in file such as a JavaScript Object Notation (JSON) file, a Yet Another Meta Language (YAML) file, an XML file, and/or any other appropriate domain specific language file. As shown in FIG. 1A, each layer may be customizable thus providing additional flexibility. For example, cluster profile layer selection menu 102 may provide a plurality of layer packs where each layer pack is associated with a corresponding layer (e.g. default or custom). A layer pack may comprise various cluster profile components that may be associated (either by a provider or a user) with the corresponding layer (e.g. for selection). A GUI may facilitate selection and/or configuration of components associated with a corresponding layer pack. For each layer, cluster profile layer selection menu 102 may facilitate selection of the corresponding available layer components or implementation choices or “Packs”. Packs represent available implementation choices for a corresponding layer. In some embodiments, (a) packs may be built and managed by providers and/or system operators (which are referred to herein as “default packs”), and/or (b) users may define, build and manage packs (which are referred to herein as “custom packs”). User selection of pack components/implementations may be facilitated by cluster profile layer selection menu 102, which may be provided using a GUI. In some embodiments, a user may build the cluster profile by selecting implementations associated with a layers and packs. In some embodiments, based on the selection, the system may automatically include configuration parameters (such as version numbers, image location etc.), and also facilitate inclusion of any additional user defined parameters. In addition, the system may also support orchestration, deployment, and management of a composed system based on the cluster profile (e. g cluster profile 104).)
Rao and Xia both discloses native VM (i.e. non-container VM).

As per claim 11, rejection of claim 8 is incorporated:
Fu teaches wherein the specification data specifies a VM resource referencing a network resource for a virtual network connected to the native VM. ([Paragraph 51], Networking layer 120 pack in cluster profile layer selection menu 102 may include network fabric implementations such as Calico, kubernetes Container Network Interface (CNI) plugins (e.g. Flannel, WeaveNet, Contiv), etc. Networking layer pack 120 may also include helm chart based network fabric implementations such as a “Calico-chart” (e.g. Calico-chart 4 122, as shown in FIG. 1A).)

As per claim 12, rejection of claim 8 is incorporated:
Fu teaches wherein the step of deploying comprises: cloning the native VM from a VM image referenced in the specification data; applying policies to the native VM based on the specification data; and starting the native VM on a selected host of the host cluster. ([Paragraph 130], The cloud specific image may then be uploaded to the respective image registry (which may specific to the cloud type/cloud provider) by pilot cluster 279… [Paragraph 175], In 520, setup of cluster T1 may be initiated (e.g. by pilot cluster 279). For example, in some embodiments, lead node(s) 270.sub.i.sup.l for cluster T1 may be instantiated (e.g. based on the cloud specific images) by appropriate cloud specific commands/APIs for the cloud provider 510.  [Paragraph 101], In some embodiments, ISO images 286 may also store bootstrap images, which may be used to boot up and initiate a configuration process for bare metal tenant nodes…)
Rao and Xia both discloses native VM (i.e. non-container VM).

As per claim 13, rejection of claim 8 is incorporated:
Fu teaches further comprising: receiving decoupled information at the management agent from a master server of the orchestration control plane through the native VM controller; and 
providing the decoupled information for consumption by the applications executing in the native VM, the decoupled information including at least one of configuration information and secret information. ([Paragraph 128], In some embodiments, a Kubernetes “kind cluster create” command or variations thereof may be used to initiate deployment. In some embodiments, cluster specification 150 may be sent to the pilot cluster 279. In embodiments, where one or more clusters 207 or node pools form part of a private infrastructure, an authentication mechanism, unique key, and/or identifier may be used by a pilot cluster 279 (and/or a pilot sub-cluster) within the private infrastructure) to obtain the relevant cluster specification 150 from DPE 202. Thus, pilot cluster 279 may include one or more pilot sub-clusters, which may coordinate to deploy the distributed system in accordance with system composition specification S 150.  [Paragraph 72], FIG. 1E also shows cluster profile parameters 155, which may include (global) parameters 155 associated with the cluster profile 104 as a whole and/or to one or more layer implementations in cluster profile104). For example, security related parameters “security_hardened: true” 155-1, cloud provider parameters 155-3 such as “aws_region: us-west-2”, “cluster_name: C1”, and IP address values for “k8s_pod_cidr” pertain to the cluster as a whole. Cluster profile parameters 155-2 are also global parameters associated with authentication manager Vault 140-3 indicating the Vault IP address (10.0.42.15) and that access is “secret”. )
Rao and Xia both discloses native VM (i.e. non-container VM).

As per claim 14, rejection of claim 8 is incorporated:
Rao teaches wherein the application in the native VM is non-containerized. ([Paragraph 29], Alternatively, a host can include a plurality of such, like in the example of Host 2. In some cases, instances of the container, virtual machine, or native application may be replicated on more than one host. This is shown here as first instances of Container 1 122, Container 2 124, and Container 3 126 on Host 1 120, and second instances of each are Container 1 138, Container 2 142, and Container 3 144 on Host 2. In addition, first instances of VM 2 132 and VM 1 134 are on Host 2 130, and second instances of VM 2 154 and VM 1 152 are on Host N 150.)
Xia also teaches ([Paragraph 118], In this scenario, a containerized VNF and a non-containerized VNF (that is, a VM-based VNF) coexist in the central DC, and the containerized VNF and the VM-based VNF are centrally managed by the unified management entity VNFM at a VNF level.)
Fu also teaches ([Paragraph 101], Application or application instances may be configured to run on a single VM/node, and/or placed in separate VMs/nodes in a node pool k in cluster 207-i.)

As per claims 15-20, these are non-transitory computer readable medium claims corresponding to the method claims 8-12 and 14.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONG U KIM/Primary Examiner, Art Unit 2196